{¶ 18} Although I agree that the trial court's order of dismissal should be affirmed, I would affirm on the basis of a lack of a transcript being filed on appeal. The trial court held a hearing on the pending motion to dismiss, yet no transcript of that hearing has been filed.
"When portions of the transcript necessary for resolution of assigned errors are omitted from the record, the reviewing court has nothing to pass upon and thus, as to those assigned errors, the court has no choice but to presume the validity of the lower court's proceedings, and affirm." State ex rel. Engel v. Church (June 7, 2000), 9th Dist. No. 2989-M, citing Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197,199.
Therefore, where the record is incomplete, this Court must presume regularity in the trial court's proceedings and accept the judgment of the lower court. Church.